Filed: 2/8/2018 10:32 PM
                                                                   Lynne Finley
                                                                   District Clerk
                                                                   Collin County, Texas
                                                                   By Christina Joseph Deputy
                                                                   Envelope ID: 22408311
                           CAUSE NO. 366-83445-2016

 STATE OF TEXAS                              §    IN THE DISTRICT FILED
                                                                  COURT IN
                                                                 5th COURT OF APPEALS
                                             §                       DALLAS, TEXAS
 vs.                                         §    366th   JUDICIAL   DISTRICT
                                                                02/09/2018 11:19:56 AM
                                             §                         LISA MATZ
                                                                         Clerk
 ESTABAN GARCIA                              §    COLLIN COUNTY, TEXAS

                   FIRST AMENDED NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes ESTABAN GARCIA, Defendant in the above styled and numbered

cause, and gives this written first amended notice of appeal to the Court of Appeals of

the State of Texas from the judgment of conviction and sentence herein rendered

against ESTABAN GARCIA.

                                        Respectfully submitted,


                                        Law Office of Marc J. Fratter
                                        1207 West University Drive
                                        Suite 101
                                        McKinney, Texas 75069
                                        Tel. (214) 471-3434
                                        Fax (972) 424-4719
                                        mfratter@yahoo.com




First Amended Notice ofAppeal
ESTABAN GARCIA                                                               Page 1 of2
                                       By:/s/ Marc J. Fratter
                                         Marc J. Fratter
                                         State Bar No. 24029973
                                         Attorney for Defendant




                           CERTIFICATE OF SERVICE

      This is to certify that on February 9, 2018, a true and correct copy of the above

and foregoing document
              document was served on the District Attorney's Office, Collin County,

Texas, by hand delivery.




                                       /s/ Marc J. Fratter
                                       Marc J. Fratter




First
First Amended
      Amended Notice
              Notice of
                     of Appeal
                        Appeal
ESTABAN
ESTABAN GARCIA
           GARCIA                                                         Page
                                                                          Page 22 of
                                                                                  of 22